 

 

Case@ake By 1Q0KF 0B LES DRAAL EDS cHACHMENH HM SEASED Pale 03/02/1PaRegd HAL

 

 

 

 

Page ID #:60
<<
— CENTRAL DISTRICT OF CALIFORNIA
— In the Matter of the Seizure of
cr or Brief description of property or premises to be seized) SEIZURE WARRANT
| funds on deposit in Wells Fargo checking account
Humber 7097356492; CASE NUMBER: 2:19-mj-00765
All funds on deposit in Wells Fargo checking account
number 7733397918;

All funds on deposit in Wells Fargo savings account
number 7918660858; and

All funds on deposit in Wells Fargo brokerage account
number 38963458

TO: Internal Revenue Service - Criminal Investigation (“IRS-CI”) and any Authorized Officer of the United States, Affidavit(s) having
been made before me by Special Agent Todd E. Hardy who has reason to believe that in the Central District of California there is now
certain property which is subject to forfeiture to the United States, namely (describe the property to be seized)

All funds on deposit in Wells Fargo checking account number 7097356492:
All funds on deposit in Wells Fargo checking account number 7733397918:
All funds on deposit in Wells Fargo savings account number 7918660858; and
All funds on deposit in Wells Fargo brokerage account number 38963458

which are (state one or more bases for seizure under United States Code)
subject to seizure and forfeiture under 18 U.S.C. §§ 981(a)(1)(a), (b), 982(b) and 21 § 853(e) and (f)
concerning a violation of Title 18 United States Code, Section(s) 1956 and 21 U.S.C.§ 841 and 846.

Iam satisfied that the affidavit(s) and any recorded testimony establish probable cause to believe that the property so described is subject
to seizure and that grounds exist for the issuance of this seizure warrant.

Well Fargo is ordered to deliver said funds immediately and forthwith upon presentation of this warrant to the law enforcement agent
serving the warrant, in the form of a cashier's check made payable to the U.S. Department of the Treasury.

YOU ARE HEREBY COMMANDED to seize within 14 days the property specified, serving this warrant and making the seizure in the
daytime - 6:00 A.M. to 10:00 P.M., leaving a copy of this warrant and receipt for the property seized, and prepare a written inventory
of the property seized and promptly return this warrant through a filing with the Clerk’s Office. The recipient of this Warrant is HEREBY
COMMANDED to comply with the duties and obligations set out above.

3: \-20O 19 2:'SO par Los Angeles, California

Date and Time Issued City and State

Hon. Alka Sagar, U.S. Magistrate Judge OS.
Name and Title of Judicial Officer Signature of Judicial r

ALKA SAGAR

 

 

AUSA Jonathan Galatzan:aa

 

 
 

 

Case @aler Bi Aide Yds BRFALEBS Solgar SEAEDN Page 0340D/1P aQagw 282

 

RETURN

DATE WARRANT RECEIVED DATE AND TIME WARRANT EXECUTED COPY OF WARRANT AND RECEIPT FOR ITEMS LEFT
WITH

act -/F 3--/7, = 3:00pm | Aye Garcie

INVENTORY MADE IN THE PRESENCE OF

INVENTORY OF PROPERTY SEIZED PURSUANT TO THE WARRANT

Wells Fargo Park wll mail check frsezed Qinds af a
Leber dake

 

 

 

 

 

 

CERTIFICATION

 

I declare under penalty of perjury that I am an officer who executed this warrant and that this inventory is correct and will be
returned through a filing with the Clerk’s Office.

sme SULI9 Jd luch

Executing Officer i Signature

Tiel erly, Pecic| Avert

Printed Nahe dnd Title

 

 

 

 

AUSA Jonathan Galatzan:aa

 
